  Case 18-28320          Doc 15       Filed 11/14/18 Entered 11/14/18 17:25:03                   Desc Main
                                        Document     Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                               )
                                                     ) Case No. 18 B 28320
JOANNE C. WENDEL                                     ) Chapter 13
                                                     )
                      Debtor(s)                      ) Judge A. Benjamin Goldgar

                        NOTICE OF WITHDRAWAL OF APPEARANCE

To:     John H Redfield, Esq., Crane, Simon, Clar & Dan, 135 S. LaSalle Street, Suite 3705 ,
        Chicago, IL 60603 - by electronic notice through ECF
        Joanne C. Wendel, 380 Oak Hill Road, Lake Barrington, IL 60010
        Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650,
        Lisle, IL 60532 - by electronic notice through ECF


        PLEASE TAKE NOTICE that on November 14, 2018, Kovitz Shifrin Nesbit, filed with
the Clerk of the United States Bankruptcy Court for the Northern District of Illinois a withdrawal
of its Appearance filed on behalf of Lake Barrington Shores Condominium Six Homeowners
Association which was electronically filed on November 14, 2018.

                                                    LAKE BARRINGTON SHORES
                                                    CONDOMINIUM SIX HOMEOWNERS
                                                    ASSOCIATION

                                                    /s/ Ronald J. Kapustka
                                                    By: Ronald J. Kapustka

                                           Certificate of Service

The undersigned certifies that he caused a copy of the foregoing Notice of Withdrawal of
Appearance to be served upon the above named parties by depositing the same in the U.S. Mail,
postage pre-paid, on November 15, 2018.

                                                    /s/ Ronald J. Kapustka
Ronald J. Kapustka
Kovitz Shifrin Nesbit
175 North Archer Ave., Mundelein, IL 60060
Tel. (847) 537-0500 / Fax (847) 537-0550
rkapustka@ksnlaw.com; ndaily@ksnlaw.com
ARDC No. 6203095
KSN FILE (CLX35-61008)
NOTE: Pursuant to the Fair Debt Collection Practices Act you are advised that this law firm is deemed to be a debt
      collector attempting to collect a debt and any information obtained will be used for that purpose.
iManage\CLX35\61008\3760561.v1-11/14/18
